J-S46021-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAROD T. GRAHAM                           :
                                               :
                       Appellant               :   No. 185 EDA 2019

            Appeal from the PCRA Order Entered November 27, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003430-2011


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                              FILED OCTOBER 07, 2019

        Appellant, Sharod T. Graham, appeals pro se from the order entered on

November 27, 2018, which dismissed his petition filed under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        The PCRA court ably summarized the procedural history of this case.

We quote, in part, from the PCRA court’s opinion:

          Appellant [] was charged, inter alia, with murder, generally,
          attempted sexual assault, attempted rape, and related
          crimes [at docket number CP-51-CR-0007197-2010
          (hereinafter “Docket Number 7197-2010”), for his crimes
          against victim E.M.,] and aggravated assault, rape, and
          sexual assault [at docket number CP-51-CR-0003430-2011
          (hereinafter “Docket Number 3430-2011”), for his crimes
          against victim L.F.]. . . .

          Following the joinder of these separate sets of charges for
          purposes of trial . . . [Appellant] was tried by [the court,]
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S46021-19


         sitting without a jury[, in May 2012]. On May 9, 2012, [the
         trial court] found [Appellant] guilty of first-degree murder[,]
         attempted rape, and attempted sexual assault [at Docket
         Number 7197-2010] and aggravated assault, rape[,] and
         sexual assault [at Docket Number 3430-2011]. That same
         day, [the trial court] sentenced [Appellant] to life [in prison]
         without parole on the first-degree murder charge and ten to
         [20] years’ incarceration for each charge of attempted rape
         and sexual assault of Ms. Merritt [at Docket Number
         7197-2010]. Concerning the charges relating to [L.F. at
         Docket Number 3430-2011, the trial court] sentenced
         [Appellant] to ten to [20] years’ incarceration for aggravated
         assault, ten to [20 years’ incarceration] for the charge of
         rape, and ten to [20 years’ incarceration] for the charge of
         sexual assault.       All sentences were ordered to run
         concurrently to one another. . . .

         On October 21, 2013[,] the Superior Court affirmed the
         judgment of sentence. Appellant thereafter filed a petition
         for allowance of appeal, which the Pennsylvania Supreme
         Court denied on June 2, 2014.       [Commonwealth v.
         Graham, 87 A.3d 888 (Pa. Super. 2013) (unpublished
         memorandum) at 1-8, appeal denied, 93 A.3d 462 (Pa.
         2014).]

PCRA Court Opinion, 4/3/19, at 1-3 (some citations omitted).

       On April 3, 2015, Appellant filed a timely, pro se PCRA petition, which

listed both docket numbers on the petition.1            See Appellant’s Pro Se PCRA

Petition, 4/3/15, at 1-20.       The PCRA court appointed counsel to represent

Appellant during the proceedings.              However, on July 19, 2018, appointed

counsel filed a no-merit letter and a request to withdraw as counsel, pursuant

to   Commonwealth           v.    Turner,       544   A.2d   927   (Pa.   1988)   and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). After
____________________________________________


1On March 16, 2016 and November 17, 2017, Appellant filed amended pro se
PCRA petitions and Appellant listed both docket numbers on each petition.


                                           -2-
J-S46021-19



reviewing counsel's no-merit letter, the PCRA court issued Appellant notice,

pursuant to Pennsylvania Rule of Criminal Procedure 907, that it intended to

dismiss Appellant's petition in 20 days, without holding a hearing. PCRA Court

Order, 9/18/18, at 1–2; PCRA Court Order, 10/31/18, at 1-2. Appellant did

not respond to the PCRA court’s Rule 907 notice and, on November 27, 2018,

the PCRA court granted counsel’s petition to withdraw and finally dismissed

Appellant’s petition. PCRA Court Order, 11/27/18, at 1; see also PCRA Court

Order, 11/29/18, at 1 (again dismissing Appellant’s PCRA petition).

       The PCRA court’s final dismissal notice at Docket Number 3430-2011

only listed the single docket number on the order. See PCRA Court Order,

11/27/18, at 1; see also PCRA Court Order, 11/29/18, at 1. Appellant then

filed a notice of appeal at Docket Number 3430-2011, listing only Docket

Number 3430-2011 on the notice.                Appellant’s Pro Se Notice of Appeal,

12/18/18, at 1. Appellant did not file a separate notice of appeal at Docket

Number 7197-2010.2
____________________________________________


2 In Commonwealth v. Walker, our Supreme Court confronted a situation
where a litigant filed a single notice of appeal from an order that resolved
issues relating to four different docket numbers and, on that notice of appeal,
the litigant listed all four docket numbers. See Commonwealth v. Walker,
185 A.3d 969, 974 (Pa. 2018). The Walker Court held: “when a single order
resolves issues arising on more than one lower court docket, separate notices
of appeal must be filed. The failure to do so will result in quashal of the
appeal.” Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018).

In the case at bar, we do not have a Walker problem because Appellant filed
a notice of appeal only at Docket Number 3430-2011 and Appellant only listed
Docket Number 3430-2011 on his notice of appeal. Therefore, unlike Walker



                                           -3-
J-S46021-19



       Appellant raises four claims in his brief, all of which relate to his

first-degree murder conviction at Docket Number 7197-2010. He claims:

         1. Was the Commonwealth in error for not officially charging
         Appellant and jury/court with voluntary manslaughter,
         although Appellant [pleaded] guilty to only voluntary
         manslaughter and failed to produce actual evidence that he
         committed the offense after premeditating his doing so to
         substantiate first-degree murder, which the physical
         evidence of the victim’s DNA and [witness’] testimony proves
         Appellant was committing an offense during a time after
         when such an act would have been based upon a decision at
         that particular point of time and not before?

         2. Was the Commonwealth in error to admit that “Defendant”
         had not preserved a “weight of the evidence” challenge in a
         post-sentence motion, to challenge an unlawful conviction of
         first-degree murder, which only counsel is actually
         responsible for not doing, to justify its not complying to
         Pennsylvania Supreme Court decisions governing the
         Commonwealth’s         responsibility  to   properly     charge
         [Appellant] with the lesser offense as trial counsel should
         have pursued prior to trial; but yet proclaim the merit thereof
         in a PCRA lacks merit due to other accusations of evidence;
         that does not fulfill its mandatory responsibilities, to charge
         Appellant according to Supreme Court decisions, when it
         admits that an offense of first-degree murder must be an act
         “premeditated” before committing the act; but fails to prove
         Appellant premeditated his doing so prior to actually doing
         so?

         [3.] Was PCRA counsel in error to claim that Appellant’s PCRA
         lacked merit, to challenge the Commonwealth’s information
         lacking Appellant’s being officially be charged with voluntary


____________________________________________


– where the litigant attempted to challenge an order at multiple separate
docket numbers by filing only one notice of appeal – here, Appellant seeks
only to challenge the dismissal order at one docket number: Docket Number
3430-2011. Thus, Walker does not apply and we will not quash this appeal.


                                           -4-
J-S46021-19


        manslaughter as is required by the Supreme Court for
        homicide cases?

        [4.] Was the trial court in error for denying Appellant’s PCRA
        challenging the Commonwealth’s information not charging
        Appellant with voluntary manslaughter, when Appellant had
        [pleaded] guilty to a lesser offense, and knew the
        Commonwealth had not introduced evidence Appellant
        premeditated committing the offense?

Appellant’s Brief at 7 (some capitalization omitted).

      Before we may consider Appellant’s issues on appeal, we must first

determine whether we have jurisdiction to consider the claims.            See

Commonwealth v. Gentry, 101 A.3d 813, 816 (Pa. Super. 2014) (“[the

Superior Court] may raise issues concerning jurisdiction sua sponte”).

      In Commonwealth v. Hardy, the defendant was convicted of crimes

at two separate docket numbers. Commonwealth v. Hardy, 99 A.3d 577,

578-579 (Pa. Super. 2014). He then filed one notice of appeal and, on that

notice of appeal, the defendant listed only one of the two docket numbers.

Id.   We held that our appellate jurisdiction was limited to reviewing the

judgment of sentence at the single docket number that the defendant listed

on his notice of appeal – and that we did not have jurisdiction to review any

claim related to the judgment of sentence at the other docket number. Id.

      Here, all of Appellant’s claims on appeal challenge his first-degree

murder conviction at Docket Number 7197-2010. Appellant, however, did not

file a notice of appeal at Docket Number 7197-2010. Therefore, we do not

have jurisdiction to consider any of the claims Appellant raises on appeal.




                                     -5-
J-S46021-19



     Appellant’s “Motion for Appointment of Counsel and Oral Argument”

denied. Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/19




                                   -6-